IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2436 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 32 DB 2017
                                :
           v.                   :            Attorney Registration No. 74824
                                :
STACY PARKS MILLER,             :            (Centre County)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 8th day of February, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board and the parties’ responses, Stacy Parks

Miller is suspended from the Bar of this Commonwealth for a period of one year and one

day, and she shall comply with all the provisions of Pa.R.D.E. 217. Respondent shall pay

costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).